Citation Nr: 0103492	
Decision Date: 02/05/01    Archive Date: 02/14/01

DOCKET NO.  97-20 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for fibromyalgia and 
pubococcygeal spasms, claimed as secondary to the veteran's 
service-connected residuals of a laminectomy of L5.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel
INTRODUCTION

The veteran served on active duty from September 1978 to 
September 1982.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1996 rating decision by the RO which 
denied an increased rating for the veteran's service-
connected residuals of a laminectomy of L5.  In a July 1999 
rating decision the RO denied service connection for 
fibromyalgia and pubococcygeal spasms, claimed as secondary 
to the veteran's service-connected residuals of a laminectomy 
of L5.  A hearing before a Member of the Board was conducted 
in December 1999.  The veteran perfected appeals to the Board 
regarding these issues.

In a June 2000 decision, the Board denied the increased 
rating claim and remanded the secondary service connection 
claim for further development.  


FINDING OF FACT

The veteran's fibromyalgia and pubococcygeal spasms were not 
caused or aggravated by the service-connected residuals of a 
laminectomy of L5.


CONCLUSION OF LAW

The veteran's fibromyalgia and pubococcygeal spasms were not 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted when the veteran has a 
disability as the result of a disease or injury incurred or 
aggravated by wartime service that is not the result of the 
veteran's own willful misconduct.  38 U.S.C.A. §§ 1110, 1131 
(West 1991).  In addition, a disability which is proximately 
due to or the result of a service-connected disease or injury 
shall be service connected.  38 C.F.R. § 3.310(a) (2000).  
Secondary service connection may also be granted for the 
degree of aggravation to a nonservice connected disorder 
which is proximately due to or the result of a service 
connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).

When a veteran contends that a service-connected disability 
has caused a new disability, he or she must submit competent 
medical evidence of a causal relationship between the two 
disabilities to prevail on the claim.  See generally, Jones 
(Wayne L.) v. Brown, 7 Vet. App. 134 (1994).

Service medical records reveal that the veteran was treated 
for a lumbar strain.  In December 1982, the veteran underwent 
a partial laminectomy of right L4-L5 and right L5 nerve root 
foraminotomy.  In a September 1983 rating decision, she was 
granted service connection for the residuals of a laminectomy 
of L5, and assigned a 10 percent rating, effective from 
separation from service.  An August 1985 rating decision 
implemented a July 1985 Board decision, and granted an 
increased, 20 per cent, rating, effective from the day 
following separation from service.

VA rheumatology progress notes dated in January 1995 and July 
1995 indicate a diagnosis of questionable fibromyalgia.  
Subsequent outpatient treatment records show treatment for 
low back pain and fibromyalgia.  The last treatment of record 
for fibromyalgia was in April 2000.  It was noted that the 
condition was under control with medication and exercise.  

A VA examination was conducted in July 1996.  The veteran 
complained of lumbar pain that radiated to both buttocks and 
both lower extremities.  The range of motion of the lumbar 
spine was hands reaching the knees on flexion, 15 degrees 
extension, 35 degrees lateral bending bilaterally, and 45 
degrees rotation bilaterally.  The veteran grimaced upon 
reaching all extremes of motion.  The examiner noted that the 
veteran had positive supine straight leg raising tests 
bilaterally, but upon reproducing the same motion in the 
sitting position, the veteran could reproduce the motion to 
90 degrees without difficulty.  Distraction straight leg 
raising was also positive.  No quadriceps or calf atrophy was 
noted.  Strength was 5/5.  Patellar deep tendon reflexes were 
2+ and equal; ankle tendon reflexes were 1+ and equal. 
Palpation revealed exaggerated tenderness which was elicited 
with superficial palpation. Sensation was diminished over the 
lower extremities.  The examiner noted that the veteran was 
somewhat over reactive.  A lumbar x-ray series was grossly 
normal.  The diagnosis was low back pain with questionable 
radiculopathy and multiple Waddell signs, status post L5 
laminectomy by history.

A VA examination was conducted in January 1997.  No 
tenderness or spasm in the lumbar region was found.  
Neurological examination revealed physiologic and symmetrical 
reflexes and strength.  Some sensory loss over the L5 nerve 
distribution on the right was noted.  Straight leg raising 
was negative bilaterally. An x-ray series was noted to have 
been unremarkable.  The diagnosis was status post service-
connected L5 radiculopathy, status post right L4-L5 
laminectomy with moderate residual symptoms.

A VA fibromyalgia examination was conducted in March 1999.  
The veteran complained of low back pain and decreased 
sensation over the right leg.  She wore a back brace.  The 
examiner noted that the veteran had a history of somatization 
disorders, including an episode of "paralysis" during a group 
meeting while hospitalized for a psychiatric condition in 
1998.  The range of motion of the lumbar spine was 60 degrees 
flexion, 15 degrees extension, and 25 degrees lateral bending 
bilaterally; which the examiner noted to have been excellent.  
Neurological examination revealed physiologic and symmetrical 
reflexes, strength, and sensation in both lower extremities.  
No muscle atrophy was found.  A lumbar x-ray series was 
unremarkable.  The examiner noted multiple Waddell's signs 
which were consistent with symptomatic amplification and not 
organic pain behavior.  Specifically, the examiner noted that 
the veteran complained of low back pain with concerted 
truncal pelvic rotation, axial loading of the cervical spine, 
superficial skin pinch and light touch over a superficial 
area.  The diagnosis was lower extremity radiculopathy by 
history with persistent radicular-type symptoms, primarily 
diminished sensation.  The examiner noted that he could find 
no pathology or abnormal physical condition, in that the 
veteran's examination was inconsistent.  The most likely 
explanation, according to the examiner, was that she 
continued to have difficulties with somatization or was 
malingering (American Psychiatric Association: Diagnostic And 
Statistical Manual Of Mental Disorders, Fourth Edition (DSM-
IV) V65.2).

A VA gynecological examination was conducted in March 1999.  
The examiner stated that the examination was normal and that 
the veteran did not have any gynecological complaints.  

The veteran contends that her fibromyalgia and pubococcygeal 
spasms are caused by the service-connected disability.  
However, no competent evidence has been submitted to support 
her lay assertions that she has experienced fibromyalgia and 
pubococcygeal spasms which was caused or aggravated by a 
service-connected disorder.  See 38 C.F.R. § 3.310, Jones, 
Allen, supra.  The medical records of record do not mention 
any cause of the veteran's claimed fibromyalgia and 
pubococcygeal spasms.  In fact, several VA examinations have 
either found no such conditions or have attributed her 
complaints to somatization or malingering.  The veteran, as a 
lay witness, is not competent to offer an opinion as to 
question of medical diagnosis or causation as presented in 
this case.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

The veteran has stated that physicians have told her that she 
has fibromyalgia and pubococcygeal spasms caused by her 
service-connected residuals of a laminectomy of L5.  In a 
June 2000 decision, the Board remanded the claim to afford 
the veteran an opportunity to submit copies of records 
referable to the etiology of her fibromyalgia and 
pubococcygeal spasms.  See Robinette v. Brown, 8 Vet. App. 69 
(1995) (whether or not a claim is well grounded, there is a 
further VA duty to help the veteran complete her application 
for benefits pursuant to 38 U.S.C.A. § 5103(a) when the 
veteran notifies the VA of evidence which may well ground the 
claim).  Specifically, the veteran was asked to submit all 
medical evidence which tends to support her assertions that 
her fibromyalgia and pubococcygeal spasms were caused or 
aggravated by her residuals of a laminectomy of L5, 
particularly the opinion of a VA rheumatologist at the 
Houston VA Medical Center (VAMC) who, according to the 
veteran, attributed her fibromyalgia to her service-connected 
lumbar condition.  The veteran did not submit any evidence 
and the RO, in an August 2000 supplemental statement of the 
case, again denied the claim as not well grounded.  

There has been a significant change in the law during the 
pendency of the appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law defines VA's duty to assist a claimant in 
obtaining evidence necessary to substantiate the claim, and 
eliminates from 38 U.S.C.A. § 5107(a) the necessity of 
submitting a well-grounded claim to trigger VA's duty to 
assist (thus superceding the decision in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded).  These changes are 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

As the veteran was provided several examinations, all of the 
medical records identified by the veteran were obtained, and 
the case was remanded by the Board to provide the veteran and 
opportunity to submit medical evidence of nexus between the 
conditions at issue and her service-connected condition, the 
duty to assist the veteran under the new law has been 
satisfied.  The RO's determination that the claim was not 
well grounded is harmless error, as the error in question 
would not change the resolution of the veteran's claim.  See 
Sanchez v. Derwinski, 2 Vet. App. 330, 333 (1992).  

Based on the foregoing, the claim for secondary service 
connection for fibromyalgia and pubococcygeal spasms must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 
1991); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Service connection for fibromyalgia and pubococcygeal spasms, 
secondary to the veteran's service-connected residuals of a 
laminectomy of L5, is denied.



		
	D. C. Spickler 
	Member, Board of Veterans' Appeals



 

